Exhibit 10.2

 



Execution Version



 



ADDITIONAL GRANTOR JOINDER

 

Security Agreement dated as of June 14, 2018 made by
IPASS, INC.
and the other party thereto from time to time, as Grantors
to and in favor of
FORTRESS CREDIT CORP., FIP UST LP and DBD CREDIT FUNDING LLC as Lenders

(the “Security Agreement”)

 

Reference is made to the Security Agreement as defined above; capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in, or by reference in, the Security Agreement.

 

The undersigned hereby agrees that upon delivery of this Additional Grantor
Joinder to the Lender referred to above or its successor, the undersigned shall
(a) be an Additional Grantor under the Security Agreement, (b) have all the
rights and obligations of the Grantors under the Security Agreement as fully and
to the same extent as if the undersigned was an original signatory thereto and
(c) be deemed to have made the representations and warranties set forth in
Section 3 therein as of the date of execution and delivery of this Additional
Grantor Joinder and at any future dates that such representations must be
restated pursuant to the terms of the Loan Documents. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE UNDERSIGNED HEREBY PLEDGES, HYPOTHECATES,
DELIVERS AND COLLATERALLY ASSIGNS TO EACH OF THE LENDERS, AND CREATES IN FAVOR
OF EACH OF THE LENDERS, A SECURITY INTEREST IN ALL OF THE FOLLOWING PROPERTY IN
WHICH THE UNDERSIGNED NOW OR HEREAFTER HAS OR WILL HAVE ANY RIGHT, TITLE OR
INTEREST OR HAS THE POWER TO TRANSFER ANY RIGHTS, IN ALL ITS FORMS, IN EACH CASE
WHETHER NOW OR HEREAFTER EXISTING, OR HEREAFTER ACQUIRED, CREATED OR ARISING,
AND WHEREVER LOCATED (COLLECTIVELY, BUT WITHOUT DUPLICATION, THE “COLLATERAL”):

 

(a)       all Equipment;

 

(b)       all Inventory and other Goods;

 

(c)       all Accounts;

 

(d)       all General Intangibles, including, without limitation, the U.S.
issued patents and patent applications listed on Schedule 5 attached hereto and
the U.S. trademark registrations and trademark applications listed on Schedule 6
attached hereto filed or registered in the United States Patent and Trademark
Office, the U.S. registered copyrights listed on Schedule 7 attached hereto
registered in the United States Copyright Office, the material domain names
listed on Schedule 8 attached hereto, and the Foreign Intellectual Property
listed on Schedule 9 attached hereto;

 

(e)       all Fixtures;

 

(f)       all Documents, Letter-of-Credit Rights, and Chattel Paper;

 

(g)       all Deposit Accounts;

 

(h)       all Instruments and Investment Property;

 

(i)       all Commercial Tort Claims;

 



 

 

 

(j)       all Supporting Obligations;

 

(k)       all Money;

 

(l)       all books, records, ledger cards, files, correspondence, customer
lists, blueprints, technical specifications, manuals, computer software,
computer printouts, tapes, disks and other electronic storage media and related
data processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon; and

 

(m)       to the extent not otherwise included, all other property of such
Grantor and all all Proceeds, products, accessions, rents and profits of any and
all of the foregoing.

 

Notwithstanding the foregoing, the Collateral shall not include Excluded
Property.

 

Attached hereto are supplemental Schedules to the Security Agreement, as
applicable.

 

Each Additional Grantor that is not a party to the Credit Agreement hereby
acknowledges receipt from the Grantors of a correct and complete copy of the
Credit Agreement and consents to all of the provisions of the Credit Agreement
as in effect on the date hereof and agrees that its consent is not required for
any amendments, modifications, restatements or waivers of it or any of the
provisions thereof.

 

This Additional Grantor Joinder shall be governed by and construed in accordance
with the laws of the State of New York without regard to its rules of conflict
of law, except Section 5-1401 of the New York General Obligations Law.

 

An executed copy of this Joinder shall be delivered to Lender, and Lender may
rely on the matters set forth herein on or after the date hereof. This Joinder
shall not be modified or amended except in writing signed by Lender and the
undersigned or terminated without the prior written consent of Lender.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed in
the name and on behalf of the undersigned.

 

  PARETEUM CORPORATION           By: /s/Robert H. Turner   Name: Robert H.
Turner   Title: Executive Chairman and Principal Executive   Officer      
Address: 1185 Avenue of the Americas, 37th Floor   New York, New York 10036

 

 

Dated: February 12, 2019

 

 

 

 

 

 

 

 



[Signature Page to Joinder to Security Agreement]

 

 

 

Schedule 1

 

LOCATIONS OF COLLATERAL

 



Leasing Party

Location of Leased Property

 

Pareteum Corporation The United States: 1185 Avenue of the Americas, 37th floor,
New York, NY 10036

 

 

 

 

 

 

 

 

 

Schedule 2

 

LOCATIONS OF GRANTORS

 



Name of Grantor Chief Executive Office Pareteum Corporation 1185 Avenue of the
Americas, New York, USA

 

 

 

 

 

 

 

 

 

 

Schedule 3

 

NAMES USED BY GRANTORS

 



·Pareteum

·TEUM

 

 

 

 

 

 

 

 

 

 

Schedule 3(g)

 

ASSIGNMENT OF CLAIMS ACT

 



None

 

 

 

 

 

 

 

 

 

 

 

Schedule 4

 

FILING OFFICES

 

 

 

Name of Grantor Jurisdiction of Organization Pareteum Corporation Delaware

 

 

 

 

 

 

 

 

 

 

 

Schedule 5

 

U.S. PATENTS AND PATENT APPLICATIONS

 

Invention HGF Ref Applicant Status Country App. Date App. No. Grant Date Grant
No. Pre-Auth Login System (PALS) P224322GB Pareteum Europe B.V. Granted United
Kingdom 20-Aug-15 1514858.8 17-Jan-18 GB2541449 SIM-free HLR Migration P208569HK
Pareteum Europe B.V. Granted Hong Kong 20-May-15 15104807.8 22-Apr-16 HK1204418
SIM-free HLR Migration P208569WO Pareteum Europe B.V. Nationalised International
19-Dec-14 PCT/EP2014/078707 --   SIM-free HLR Migration P208569GB Pareteum
Europe B.V. Granted United Kingdom 04-Apr-14 1406169.1 16-Sep-15 GB2517814

 

 

 

 

 

 

 

 

 

 

 

Schedule 6

 

U.S. FEDERAL TRADEMARK REGISTRATIONS AND TRADEMARK
APPLICATIONS

 

Trade Mark HGF Ref. Applicant Status Country AppDate AppNo Reg. Date Reg. No.
Next Renewal Classes Journal Ref. PARETEUM T240389EP Pareteum Corporation
Registered Europe 20-Jun-17 16890725 4-May-18 16890725 20-Jun-27 9,35,37,38,42
PARETEUM N/A Pareteum Corp. Registered USA 9/25/1982     87382816   42          
                 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 7

 

REGISTERED COPYRIGHTS

 



None

 

 

 

 

 

 

 

 

 

Schedule 8

 

MATERIAL DOMAIN NAMES

 

·www.pareteum.com

 

 

 

 

 

 

 

 

 

 

Schedule 9

 

MATERIAL FOREIGN INTELLECTUAL PROPERTY

 



·See Schedule 5

·See Schedule 6

·See appendix to this Schedule titled “Pareteum: Platform systems intellectual
property”

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 10

 

COMMERCIAL TORT CLAIMS

 

None

 

 

 

 

 

 

 

 

 

 

 

 



 

